 



Exhibit 10.22

Amendment, dated as of January 18, 2006, to Purchase Contract by and between
Orbital Sciences Corporation and The Boeing Company.

         
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT   ACCEPTANCE REQUIRED:  þ

 
The Boeing Company
Bldg. 222, Receiving Dock
3370 Miraloma Avenue
Anaheim           CA 92806

  SPECIAL CONTRACT INSTRUCTIONS ARE ATTACHED HERETO:  

                                                                               
                             
ORBITAL SCIENCES CORP
      675784           PURCHASE CONTRACT NO:         PCC   STATUS   Page    
3380 S PRICE ROAD
                    101018     89   AP   1 OF 75                                
                         
 
                                                                               
                                         
CHANDLER
AZ 85248-3534                 Release
Date:       18-JAN-06                          
 
                                                                               
                                         
US
                      Original
PC Date:       27-MAR-02               o Subject to Tax    
 
                                                           
 
                                                                               
                                         
Attention:   Camille Cisek
                      Confirm
Date:         12/19/01                 þ For Resale, Not Subject to Tax
(Cert No. RA 948)                                                

                                     
SHIP VIA:   Standard — See Attachment
    FOB:   Destination     TERMS:   0% 0 NET 30                      
SHIP TO:    The Boeing Company 799A James Record Road
          Huntsville           , AL 35824                    



             
ADDRESS ALL INQUIRIES TO BUYER:  
           
Buyer Name:   Michael Hammett
  Mail Stop GB40   Phone:   714-762-0714   Fax:   714-762-2431          Email:  
michael.a. hammett@boeing.com    

The applicable “IDS Common Clauses” are listed below and incorporated as
Attachments) into this contract with fixed text. In addition to The Boeing
Company form “General Provisions” these clauses are set forth and may be
accessed at:  
<http://www.boeing.com/company offices/doingbiz/idscommon/guide.htm>
At this URL choose “Common IDS Clauses ”. The clauses are grouped under the
first alphabetic character contained in the Attachment Name.
The Attachment(s) that are incorporated into this contract with variable text
will include the variable text portion of the clause in this RFQ/contract.
Unless indicated otherwise elsewhere in this contract, the version of each
incorporated clause applicable to this contract is the latest dated version as
of the original confirming date of this contract.
Additional applicable terms and conditions identified in the list are attached
hereto. Terms and conditions applicable to specific line items are identified
with the line item.
If you are unable to access the internet, please contact the procurement agent
identified above.
ATTACHMENTS

          Type   Name   Description
FREEFORM
  PC CHANGES   Purchase Contract Change Summary
CLAUSES
  A229   Incorporation by Reference
CLAUSES
  A441   SPECIALTY METALS CLAUSE
CLAUSES
  D401   Hazardous Material - Material Safety Data Sheets
CLAUSES
  P306   Code of Conduct
CLAUSES-FX
  H920   Representations and Certifications
DPAS
  DPAS ORDER   Defense Priority Allocation System
FREEFORM
  A120   Ship To:  
FREEFORM
  G194 (MODIFIED)   Price Adjustment for Downward Rate Change
FREEFORM
  GSEGTM235   SOW for GSE for GTM-2, 3 & 5
FREEFORM
  LDCSOW   SOW for LDC Threat Implementation
FREEFORM
  MRTF13   Convert GDIL GTM to IFT Config with Special Instru

             
 
  TOTAL PC VALUE   $652,947,155.00 NTE
 
  CURRENT FUNDED VALUE   $602,055,783.00

                                     
GOVERNMENT PRIORITY RATINGS IDENTIFIED AT THE LINE ITEM LEVEL INDICATE THAT
REQUIREMENTS WITHIN THIS ORDER ARE CERTIFIED FOR NATIONAL DEFENSE USE UNDER DMS
REGULATION 1 , AND YOU ARE HEREBY REQUESTED TO SIGN AND RETURN ACKNOWLEDGEMENT
WITHIN FIFTEEN WORKING DAYS FOR DO RATED REQUIREMENTS AND WITHIN TEN WORKING
DAYS FOR DX RATED REQUIREMENTS.
          ACCEPTANCE OF THE OFFER REPRESENTED BY THIS ORDER IS EXPRESSLY LIMITED
TO THE PROVISIONS HERETO. SIGNING AND RETURNING THE ACKNOWLEDGMENT COPY OF THE
ORDER (IF ATTACHED HERETO), OR, IN ANY EVENT, DELIVERY IN THE WHOLE OR IN PART
OF THE ARTICLES TO BE FURNISHED HEREUNDER SHALL CONSTITUTE ACCEPTANCE OF THIS
ORDER. THIS IS THE ENTIRE CONTRACT AND NO CHANGES OF ANY KIND WHATSOEVER ARE
BINDING ON THE BUYER UNLESS THEY ARE ACCEPTED BY THE BUYER IN WRITING.    
 
                                 
 
               
- ACCEPTANCE OF THIS PURCHASE ORDER IS HEREBY ACKNOWLEDGED -
               
 
               
SELLER   /s/ CAMILLE CISEK             DATE 25 JAN 06
          BUYER   /s/ M. L. Hammett              DATE 1/18/06    
 
                               





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    2
of 75

          ADDITIONAL HEADER ATTACHMENT
FREEFORM
  MRTF16   Perform MIL-STD-1540B Study
FREEFORM
  MRTF8   Implement Special Instrumentation on all Flight Te
FREEFORM
  PATH1   Pathfinder Phase 1
FREEFORM
  PATH2   Pathfinder Phase 2
FREEFORM
  PM&P/ PIND   SOW for PM&P Risk Assessment & PIND Tesing
FREEFORM
  PTSOW   Pallet Test Statement of Work
FREEFORM
  SOW 1901A   SOW for MIL-STD 1901A Trade Studies
FREEFORM
  SOW SUPPORT   SOW Integration and Tesing Support
FREEFORM
  SOW T2-1   Perform Shroud Thermal Separation Test
FREEFORM
  SOW T2-5   OBV support for conversion of IFT14b to Hi-Fi GTM
FREEFORM
  SOW T2-51   OBV Simulator Fidelity Upgrade (5 EISs)
FREEFORM
  SOW T2-52   BIT/Abort Study and IFT-2 SW Upgrade
FREEFORM
  SOW T2-54   OBV-3 MACH Upgrade for Dual FET Ignition Inhibit
FREEFORM
  SOW T2-55   Field Site Motor Inspections
FREEFORM
  SOWCR125   Statement of Work for Modification of the CR125
FREEFORM
  SOWSURVIVESTUDY   SOW Interceptor Survivability Capability Enhanceme
FREEFORM
  SUBCONTRACT SCHEDULE   Subcontract Schedule
FREEFORM
  T3-12)   Simulation Upgrades
FREEFORM
  T3-15)   Motor Static Fire
FREEFORM
  T3-17)   GTM-3 needed for VAFB
FREEFORM
  T3-18)   GTM-4 (inert motors) for GDIL
FREEFORM
  T3-20)   GT-1 using GTM-5 from RTS
FREEFORM
  T3-22)   GT-2 using GTM- 5
FREEFORM
  T3-23)   FT-2 from VAFB
FREEFORM
  T3-4)   Requirements, Test Planning and Procedures Mods
FREEFORM
  T3-9)   OBV MIL-STD-1540 Delta Qualification (Initial)
FREEFORM
  T4-28   OBV Support for GDIL Testing Using GTM-4
FREEFORM
  T4-33   Ground Test Missile (GTM) -2 at FGA
FREEFORM
  T4-34   NTE Backfill for Hardware Reassigned to GDIL
PROVSNS-FX
  GP-4   Cost Reimbursement Contract General Provisions
QA NOTES
  Q004   Boeing QA Mgt Sys BQMS Requirements Appendix A
QA NOTES
  Q049   Government Source Inspection
QA NOTES
  Q053   Boeing Source Inspection
QA NOTES
  Q073   AS9102 Aerospace First Article Inspection Req
QA NOTES
  Q094   Certification of Compliance
QA NOTES
  Q122   Electrostatic Sensitive Discharge Protection Prog
QA NOTES
  Q301   Unconfirmed Failure Rejections
SHIP   VIA:  
  HSV. SHIPPING INSTRUCTIONS   Boeing Huntsville Traffic Routing Guide
ZZZZ
  END   End of Attachments

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    3
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0001
    0     LT   VHA**10**093

                              RAPID BV LAUNCH   ORBITAL SCIENCES        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001

SOW:  Rapid BV Lau    SOW Rev:  12/17/20   DX-C9   $ 0.0000     $ 0.0000        
Item Note:   This line item value is reduced to $0 and all costs associated with
this line is transferred to Purchase Contract 101954. QA  Requirements do not
apply to this line item.
      Item Reference:  Transferred to PO 101954       Item Unit Value:   $0.000
Value Code:   H       Period of Performance:  12/18/2001 thru  03/31/2003      
Ship This Item Only To:  See Attachment A120



             
 
Quantity Ordered
 
0   Scheduled Delivery Date
 
30-APR-02   Original Delivery Date
 
29-MAR-07

                 
0002
    1     LT   VHA**10**093

                              FLIGHT TEST   ORBITAL SCIENCES        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 364,819,841.0000     $ 364,819,841.0000        
Item Note:  “Q” clauses are not applicable to this Line Item.      
Item Reference:  Cost Collection       Item Unit Value:  $412,873,876.0000 Value
Code:   A       Period of Performance:  12/18/2001 thru 03/31/2007       Ship
This Item Only To:  See Attachment A120

         
 
  FREEFORM
FREEFORM
FREEFORM
FREEFORM
FREEFORM
  MAB SOW Rev 00
SOW — DVT Rev 00
SOW — MULTIPLE ITEMS Rev 00
SOW — REDESIGN YOLK Rev 00
SOW — SOLAR Rev 00


             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
30-MAR-07





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:   101018        REVISION:   89        Page   
4 of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0003
    1     LT   VHA**E0**088

                                  BOOST VEHICLES FOR TEST BED        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 85,163,481.0000     $ 85,163,481.0000         Item Note:  
“Q” clauses are not applicable to this Line Item.       Item Reference:  Cost
Collection       Item Unit Value:   $105,354,904.0000 Value Code:   A      
Period of Performance:  02/08/2002 thru  /10/31/2005       Ship This Item Only
To:  See Attachment A120

         
 
   

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
31-OCT-05    

                 
0004
    1     LT   VHAPPHO**013

                                  OSC CE PROPOSAL PREPARATION        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  “Q” clauses are not
applicable to this Line Item.       Item Reference:  Cost Collection      
Item Unit Value:  $247,132.0000 Value Code:  A       Period of
Performance:  02/04/2003 thru 03/31/2004       Ship This Item Only To:  See
Attachment A120

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
31-MAR-04    

             





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    5
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0005
    1     EA  1034-3000-001(TS)   VHA**10**364

                                  BAM RECEIPT & TEST        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784
  DX-C9   $ 0.0000     $ 0.0000         Item Note:   BAM for BV — 6    
Project CC shown above , VHA**10**364, is disregarded and Project CC
VHA**10**093 is used in lieu thereof.
      Item Reference:  Definitized price included in Line Item 0002      
Item Unit Value:  $0.0000 Value Code:  F

         
 
   

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
11-JUN-03    

                 
0006
    2     EA   1034-9050-001   VHA**10**093

                                  WIC        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  QA requirements do
not apply to this line item.       Item Reference:  Definitized price included
in Line Item 0002       Item Unit Value:  $0.0000 Value Code:  F

             
 
  Quantity Ordered
 
1
1   Scheduled Delivery Date
 
21-JUL-03
04-AUG-03    



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018   REVISION:  89        Page    6 of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0007
    2     EA 1034-9050-001   VHA**10**093

                                  WIC        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000        
Item Note:   These WIC’s are scheduled to be delivered to VAFB by Boeing.
QA requirements do not apply to this line item.     
      Item Reference:   Definitized price included in Line Item 0002      
Item Unit Value:  $0.0000 Value Code:  F       Required Serial Numbers:  T003,
T004

             
 
  Quantity Ordered    Scheduled Delivery Date    
 
  2    04 -AUG- 03    

                 
0008
    2     EA 1034-9050-001   VHA**10**093

                                  WIC        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000        
Item Note:   “ These two WIC’s are schedule to be delivered to RTS by Boeing.
QA requirements do not apply to this line item.
      Item Reference:   Definitized price included in Line Item 0002      
Item Unit Value:  $0.0000 Value Code:  F         Required Serial 
Numbers:  T005, T006

             
 
  Quantity Ordered    Scheduled Delivery Date    
 
  2    04 -AUG- 03    

 



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    7
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0009
    1     EA 1034-3100-001   VHA**10**093

                                              BOOSTER AVIONICS MODULE (OSC)    
   
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000       Dwg:  1034-3100-001 Dwg. Rev:  Rev
A  P/L:  HAL # 24 P/L Rev:       SOW:  D743-16366-1     SOW Rev:  Rev B      
Item Note:  BAM for IFT-13b       Item Reference:  Definitized price included in
Line Item 0002       Item Unit Value:  $0.0000 Value Code:  F       Required
Serial Numbers:  A001  

             
 
  Quantity Ordered    Scheduled Delivery Date    
 
  1    13 -AUG- 03    

                 
0010
    4     EA 1034-9700-001   VHA**10**093

                                              ELECTRONIC INTERFACE SIMULATOR    
   
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000           Item Reference:  Definitized
price included in Line Item 0002       Item Unit Value:  $0.0000 Value Code:  F

             
 
  Quantity Ordered    Scheduled Delivery Date    
 
  1    13 -AUG- 03    
 
  1    14 -AUG- 03    
 
  1    15 -AUG- 03    
 
  1    01 -JUN- 04    

                 
0011
    1     EA 900-100114-001   VHA**10**093

                                  OSC/OBV PIL EMULATOR - TACTICAL        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Reference:  Definitized
price included in Line Item 0002       Item Unit Value:  $0.0000 Value Code:  F

             
 
  Quantity Ordered    Scheduled Delivery Date    
 
  1    13 -AUG- 03    

 



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    8
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0012
    2     EA 900-100114-002   VHA**10**093

                                  OSC/OBV PIL EMULATOR - TACTICAL        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Reference:   Definitized
price included in Line Item 0002       Item Unit Value:  $0.0000 Value Code:  F

             
 
  Quantity Ordered    Scheduled Delivery Date    
 
  1    13 -AUG- 03    
 
  1    14 -AUG- 03    

                 
0013
    1     LT   VHAP1H03*040

                                  CE LONG LEAD FOR ACCELERATED SCHEDULE        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000        
Item Note:   This line item value is reduced to $0 and all costs associated with
this line are transferred to Line Item 0078 for definitization of
CE.“Q”:  Clauses are not applicable to this Line Item.
      Item Unit Value:  $0.0000 Value Code:  E       Period of
Performance:  09/08/2003 thru 05/28/2004       Ship This Item Only To:  See
Attachment A120

             
 
  Quantity Ordered    Scheduled Delivery Date    
 
  1    28 -MAY- 04    

 



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    9
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0014
    1     EA 1034-0050-001   VHA**10**093

                                  IFT-13B BOOSTER STACK        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Booster Stack for
IFT-13b       Item Reference:  Definitized price included in Line Item 0002    
  Item Unit Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See
Attachment A120

             
 
  Quantity Ordered    Scheduled Delivery Date    
 
  1    21 -NOV- 03    

                 
0015
    1     EA 1034-3100-002   VHA**11**722

                                  OSC BAM        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  BAM for IFT-13c    
 Project CC shown above, VHA**11**722, is disregarded and Project CC
VHA**10**093 is used in lieu thereof.
      Item Reference:  Definitized price included in Line Item 0002      
Item Unit Value:  $0.0000 Value Code:  F

             
 
  Quantity Ordered    Scheduled Delivery Date    
 
  1    21 -NOV- 03    

 



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    10
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0016
    1     EA 1034-0100-001   VHA**10**093

                                             OSC BOOSTER STACK        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Dwg:  1034-0100 Dwg.
Rev:   -1     P/L:   P/L Rev:              Item Note:  IFT-13c Booster      
Item Reference:  Definitized price included in Line Item 0002       Item Unit
Value:  $0.000 Value Code:  F       Ship This Item Only To:  See Attachment A120

             
 
  Quantity Ordered    Scheduled Delivery Date    
 
  1    12 -JAN- 04    

                 
0017
    1     LT   VHA**10**093

                                  MECHANICAL PATHFINDER        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Booster Stack for
Mechanical Pathfinder       Item Reference:   Definitized price included in Line
Item 0002       Item Unit Value:  $0.0000 Value Code:  F       Ship This
Item Only To:  See Attachment A120

             
 
  Quantity Ordered    Scheduled Delivery Date    
 
  1    09 -JAN- 04    



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    11
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0018
    1     EA   VH2**CO**064

                              9600-4077-003   OSC FLIGHT DATA PROCESSOR        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 89,979.0000     $ 89,979.0000         Item Note:  Costs shall
be collected and reported separately under CLIN 0107. A Financial Report, Format
6, shall be submitted the                          month following delivery of
the unit.         Item Unit Value:  $89,979.0000 Value Code:  H

         
 
  PROPERTY   PROPERTY ACCOUNTABILITY - GMD Rev 02/02

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
01-JULY-04    

                 
0019
    2                       EA   1034-3100-003   VHA**10**093

                                  BAM        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  IFT-14 and IFT-15
Booster Avionics Module       Item Reference:  Definitized price included in
item 0002       Item Unit Value:  $0.0000 Value Code:  F

             
 
  Quantity Ordered
 
1
1   Scheduled Delivery Date
 
30-JAN-04
30-JUN-04    





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    12
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0020
    2                       EA   1034-0100-002   VHA**10**093

                                  BOOSTER STACK        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  IFT-14 and IFT-15
Booster Stack       Item Reference:  Definitized price included in Line Item
0002       Item Unit Value:  $0.0000 Value Code:  F       Ship This Item Only
To:  See Attachment A120

             
 
  Quantity Ordered
 
1
1   Scheduled Delivery Date
 
27-FEB-04
30-JUL-04    

                 
0021
    2                       EA   1034-0086-001   VHA**10**093

                                  ORDNANCE CLOSEOUT INSTALLATION        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  IFT-14 and IFT-15    
  Item Reference:   Definitized price included in Line Item 0002       Item Unit
Value:  $0.0000 Value Code:  F             Ship This Item Only To:  See
Attachment A120

             
 
  Quantity Ordered
 
1
1   Scheduled Delivery Date
 
27-FEB-04
30-JUL-04    





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    13
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0022
    2                       EA   1034-0084-003   VHA**10**093

                                  SHROUD INSTALLATION        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  IFT-14 and IFT-15    
  Item Reference:  Definitized price included in Line Item 0002       Item Unit
Value:  $0.0000 Value Code:  F             Ship This Item Only To:  See
Attachment A120

             
 
  Quantity Ordered
 
1
1   Scheduled Delivery Date
 
27-FEB-04
30-JUL-04    

                 
0023
    2                       EA   1034-0082-003   VHA**10**093

                                  PAM ASSEMBLY INSTALLATION        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  IFT-14 and IFT-15.  
    Item Reference:  Definitized price included in Line Item 0002      
Item Unit Value:  $0.0000 Value Code:  F             Ship This Item Only
To:  See Attachment A120

             
 
  Quantity Ordered
 
1
1   Scheduled Delivery Date
 
27-FEB-04
30-JUL-04    





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    14
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0024
    2                       EA   1034-0037-002   VHA**10**093

                                  TPS CLOSEOUT INSTALLATION        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  IFT-14 and IFT-15.  
    Item Reference:  Definitized price included in Line Item 0002      
Item Unit Value:   $0.0000 Value Code:  F       Ship This Item Only To:  See
Attachment A120

             
 
  Quantity Ordered
 
1
1   Scheduled Delivery Date
 
27-FEB-04
30-JUL-04    

                 
0025
    2                       EA   1034-0038-004   VHA**10**093

                                  EMPLACEMENT COMPONENTS INSTALLATION        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  IFT-14 and IFT-15    
  Item Reference:  Definitized price included in Line Item 0002       Item Unit
Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See Attachment
A120

             
 
  Quantity Ordered
 
1
1   Scheduled Delivery Date
 
27-FEB-04
30-JUL-04    





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    15
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0026
    3                       EA   VHA**10**093

                                  DGT TESTING        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  “Non-Receivable”
item, test support only. Supports IFT-13b, IFT-13c, and IFT-14.      
Item Reference:  Definitized price included in Line Item 0002       Item Unit
Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See Attachment
A120

             
 
  Quantity Ordered
 
1
1
1   Scheduled Delivery Date
 
29-SEP-03
27-FEB-04
30-APR-04    

                 
0027
    1                       LT   VHA**10**093

                                  OSC SOLAR PARTS TESTING FOR GMD        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  This item is issued
pursuant to the “Changes” Clause.       Item Reference:  Definitized price
included in Line Item 0002.       Item Unit Value:  $0.0000 Value Code:  F      
Period of Performance:  4/22/2004 through 8/31/2004       Ship This Item Only
To:  See Attachment A120

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
31-AUG-04    



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    16
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0028
    1     EA   SK3625   VHA**10**093

                         

        BAM MECHANICAL PATHFINDER        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9     $     0.0000     $ 0.0000        
Item Reference:  Definitized price included in Line Item 0002       Item Unit
Value:  $0.0000 Value Code:  F

         
 
   

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
17-DEC-02    

                 
0029
    1     EA   VHA**10**093

                                  BOOSTER STACK PATHFINDER        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000           Item Reference:  Definitized
price included in Line Item 0002       Item Unit Value:   $0.0000 Value Code:  F
      Ship This Item Only To:  See Attachment A120

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
13-NOV-02    

                 
0030
    1     EA   SK1034-0726-X1   VHA**10**093

                                  GTM BOOSTER STACK        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000           Item Reference:  Definitized
price included in Line Item 0002       Item Unit Value:   $0.0000 Value Code:  F
        Ship This Item Only To:  See Attachment A120

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
21-APR-04  





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    17
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0031
    1     EA   SK1034-3700-001   VHA**10**093

                                  GTU BAM        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Reference:  Definitized
price included in Line Item 0002       Item Unit Value:   $0.0000 Value Code:  F

         

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
16-APR-04    

                 
0032
    3     EA   VHA**10**093

                                  BAM EMULATOR UPGRADE        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Reference:  Definitized
price included in Line Item 0002       Item Unit Value:   $0.0000 Value Code:  F

             
 
  Quantity Ordered
 
1
1
1   Scheduled Delivery Date
 
30-SEP-04
29-OCT-04
30-NOV-04    

                 
0033
    3     EA   VHA**10**093

                                  BOOSTER STACK EMULATOR UPGRADE        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Reference:  Definitized
price included in Line Item 0002       Item Unit Value:  $0.0000 Value Code:  F

             
 
  Quantity Ordered
 
1
1
1   Scheduled Delivery Date
 
30-SEP-04
29-OCT-04
30-NOV-04    



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    18
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0034
    5     EA   1034-9681   VHA**10**093

                                  CARRIAGE ADAPTER        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000        
Item Note:  S/N’s 0001, 0002, 0003, 0004, 0005      
Item Reference:  Definitized price included in Line Item 0002       Item Unit
Value:  $0.0000 Value Code:  F

         

             
 
  Quantity Ordered
 
1
1
1
1
1   Scheduled Delivery Date
 
21-NOV-03
28-JAN-04
09-FEB-04
21-APR-04
15-JUN-04    

                 
0035
    20     EA   1034-9690   VHA**10**093

                                  RACEWAY BRIDGE        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Used in sets of four.
5 sets of 4. 20 each total.
                     S//N’s
8, 12, 13, 19; 1, 3, 5, 9; 2, 4, 15, 7; 6, 10, 11, 15; 7, 16, 18, 20      
Item Reference:  Definitized price included in Line Item 0002       Item Unit
Value:  $0.0000 Value Code:  F

             
 
  Quantity Ordered
 
20   Scheduled Delivery Date
 
14-OCT-05    



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    19
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0036
    5     EA 1034-9600   VHA**10**093

                                  VERTICAL LIFT SLING        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:   S/N’s 
001, 002, 003, 004, 005       Item Reference:  Definitized price included in
Line Item 0002       Item Unit Value:  $0.0000 Value Code:  F

         

             
 
  Quantity Ordered
 
2
1
2   Scheduled Delivery Date
 
13-NOV-02
16-APR-04
17-SEP-04    

                 
0037
    1     EA 1034-9631   VHA**10**093

                                  VERTICAL LIFT BEAM        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000              
Item Reference:  Definitized price included in Line Item 0002       Item Unit
Value:  $0.0000 Value Code:  F            

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
13-NOV-02    

                 
0038
    3     EA   VHA**10**093

                                  UMBILICAL TEST KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000              
Item Reference:  Definitized price included in Line Item 0002       Item Unit
Value:  $0.0000 Value Code:  F            

             
 
  Quantity Ordered
 
1
1
1   Scheduled Delivery Date
 
15-JAN-03
24-FEB-03
03-MAR-03    





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    20
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0039
    1     EA   VHA**10**093

                                  CHOCKS        

  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  of five      
Item Reference:  Definitized price included in Line Item 0002       Item Unit
Value:  $0.0000 Value Code:  F

         

             

  Quantity Ordered
 
1   Scheduled Delivery Date
 
10-MAY-04    

                 
0040
    1     EA   70004325-520   VHA**10**093

                                  TRIPLE FILL BOX, LIM        

  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Includes cables, part
number 1034-3339-001       Item Reference:  Definitized price included in Line
Item 0002       Item Unit Value:  $0.0000 Value Code:  F  

             

  Quantity Ordered
 
1   Scheduled Delivery Date
 
07-JUN-04    

                 
0041
    1     EA   1034-0001-001   VHA**10**093

                                  OSC BV6 BOOSTER STACK        

  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000           Item Reference:  Definitized
price included in Line Item 0002       Item Unit Value:  $0.0000 Value Code:  F
      Ship This Item Only To:  See Attachment A120

             

  Quantity Ordered
 
1   Scheduled Delivery Date
 
03-JUL-03  





--------------------------------------------------------------------------------



 



                 
BOEING LOGO [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018   REVISION:  89   Page    21 of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0042
    1     EA 1034-0036-001   VHA**10**093

                                  ORDNANCE CLOSEOUT KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kit for BV-6      
Item Reference:  Definitized price included in Line Item 0002       Item Unit
Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See Attachment
A120

         

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
03-JUL-03    

                 
0043
    1     EA 1034-0034-001   VHA**10**093

                                  SHROUD INSTALLATION KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kit for BV-6      
Item Reference:  Definitized price included in Line Item 0002       Item Unit
Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See Attachment
A120

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
03-JUL-03    





--------------------------------------------------------------------------------



 



                 
BOEING LOGO [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018   REVISION:  89   Page    22 of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0044
    1     EA 1034-0032-001   VHA**10**093

                                  PAM ASSEMBLY KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kit for BV-6      
Item Reference:  Definitized price included in Line Item 0002       Item Unit
Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See Attachment
A120

         

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
03-JUL-03    

                 
0045
    1     EA 1034-0037-001   VHA**10**093

                                  TPS CLOSEOUT KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kit for BV-6      
Item Reference:  Definitized price included in Line Item 0002       Item Unit
Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See Attachment
A120

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
03-JUL-03    





--------------------------------------------------------------------------------



 



                 
BOEING LOGO [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    23
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0046
    2     EA 1034-0038-001   VHA**10**093

                                  EMPLACEMENT COMPONENT KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kits for BV-6 and
IFT-13b       Item Reference:  Definitized price included in Line Item 0002    
  Item Unit Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See
Attachment A120

         

             
 
  Quantity Ordered
 
1
1   Scheduled Delivery Date
 
03-JUL-03
21-NOV-03    

                 
0047
    2     EA 1034-0086-001   VHA**10**093

                                  ORDNANCE CLOSEOUT INSTALLATION        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kit for IFT-13b and
IFT-13c       Item Reference:  Definitized price included in Line Item 0002    
  Item Unit Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See
Attachment A120

             
 
  Quantity Ordered
 
1
1   Scheduled Delivery Date
 
21-NOV-03
28-JAN-04    





--------------------------------------------------------------------------------



 



                 
BOEING LOGO [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018   REVISION:  89   Page    24 of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0048
    1     EA 1034-0084-001   VHA**10**093

                                  SHROUD INSTALLATION KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kit for IFT-13b      
Item Reference:  Definitized price included in Line Item 0002       Item Unit
Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See Attachment
A120

         

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
21-NOV-03    

                 
0049
    1     EA 1034-0082-001   VHA**10**093

                                  PAM INSTALLATION KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kit for IFT-13b      
Item Reference:  Definitized price included in Line Item 0002       Item Unit
Value:  $0.0000 Value Code:   F       Ship This Item Only To:  See Attachment
A120

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
21-NOV-03    





--------------------------------------------------------------------------------



 



                 
BOEING LOGO [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    25
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0050
    1     EA 1034-0037-001   VHA**10**093

                                  TPS CLOSEOUT KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kit for IFT-13b      
Item Reference:  Definitized price included in Line Item 0002       Item Unit
Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See Attachment
A120

         

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
21-NOV-03    

                 
0051
    1     EA 1034-0084-002   VHA**10**093

                                  SHROUD INSTALLATION        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kit for IFT-13c      
Item Reference:  Definitized price included in Line Item 0002       Item Unit
Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See Attachment
A120

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
28-JAN-03    





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    26
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

         
0052      1
  EA     1034-0082-002   VHA**10**093

PAM ASSEMBLY INSTALLATION

                 
 
  HQ0006-01-C-0001/HQ0006-01-C-0001   DX-C9   $0.0000   $0.0000
 
  675784            
 
                    Item Note:  Kit for IFT-13c
 
                    Item Reference:  Definitized price included in Line
Item 0002
 
                    Item Unit Value:  $0.0000
                                        Value Code:  F
 
                    Ship This Item Only To:  See Attachment A120

             
 
  Quantity Ordered   Scheduled Delivery Date    
 
  1   28-JAN-04    

         
0053      1
  EA      1034-0037-002   VHA**10**093

TPS CLOSEOUT INSTALLATION

                 
 
  HQ0006-01-C-0001/HQ0006-01-C-0001   DX-C9   $0.0000   $0.0000
 
  675784            
 
                    Item Note:  Kit for IFT-13c
 
                    Item Reference:  Definitized price included in Line
Item 0002
 
                    Item Unit Value:  $0.0000
                                        Value Code:  F
 
                    Ship This item Only To:  See Attachment A120

             
 
  Quantity Ordered   Scheduled Delivery Date    
 
  1   28-JAN-04    
 
           

 



--------------------------------------------------------------------------------



 



                 
BOEING LOGO [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    27
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

         
0054      1
  EA      1034-0038-003   VHA**10**093

EMPLACEMENT COMPONENTS INSTALLATION

                 
 
  HQ0006-01-C-0001/HQ0006-01-C-0001   DX-C9   $0.0000   $0.0000
 
  675784            
 
                    Item Note:  Kit for IFT-13c
 
                    Item Reference:  Definitized price included in Line
Item 0002
 
                    Item Unit Value:  $0.0000
                                        Value Code:  F
 
                    Ship This Item Only To:  See Attachment A120
 
               

             
 
  Quantity Ordered   Scheduled Delivery Date    
 
  1   28-JAN-04    
 
           

         
0055      2
  EA       1034-3600-001   VHA**10**093

AVIONICS ASSEMBLY

                 
 
  HQ0006-01-C-0001/HQ0006-01-C-0001   DX-C9   $0.0000   $0.0000
 
  675784                   Item Note:  BAM for IDC-19 and IDC-20      
Item Reference:  Definitized price included in Line Item 0002       Item Unit
Value:  $0.0000                                         Value Code :  F

             
 
  Quantity Ordered   Scheduled Delivery Date    
 
  1   15-SEP-05    
 
  1   14-OCT-05    
 
           

 



--------------------------------------------------------------------------------



 



                 
BOEING LOGO [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    28
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

         
0056      2
  EA      1034-0600-001   VHA**10**093

OBV-VEHICLE ASSEMBLY

                 
 
  HQ0006-01-C-0001/HQ0006-01-C-0001   DX-C9   $0.0000   $0.0000
 
  675784            
 
                    Item Note:  Booster Stack for IDC-19 and IDC-20
 
                    Item Reference:  Definitized price included in Line
Item 0002
 
                    Item Unit Value:  $0.0000
                                         Value Code :  F
 
                    Ship This Item Only To:  See Attachment A120  

                 
 
  Quantity Ordered   Scheduled Delivery Date   Original Delivery Date    
 
  1   14-FEB-06   14-OCT-05    
 
  1     14-MAR-06   14-NOV-05    

         
0057      2
  EA      1034-0636-001   VHA**10**093

ORDNANCE CLOSEOUT INSTALLATION KIT

                 
 
  HQ0006-01-C-0001/HQ0006-01-C-0001   DX-C9   $0.0000   $0.0000
 
  675784            
 
                    Item Note:  Kit for IDC-19 and IDC-20
 
                    Item Reference:  Definitized price included in Line
Item 0002
 
                    Item Unit Value:  $0.0000
                                        Value Code :  F
 
                    Ship This Item Only To:  See Attachment A120

             
 
  Quantity Ordered   Scheduled Delivery Date   Original Delivery Date
 
  1     14-MAR -06   14-OCT-05
 
  1   14-FEB-06   14-NOV-05

 



--------------------------------------------------------------------------------



 



                 
BOEING LOGO [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    29
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

         
0058      2
  EA      1034-0634-001   VHA**10**093

SHROUD INSTALLATION KIT

                 
 
  HQ0006-01-C-0001/HQ0006-01-C-0001   DX-C9   $0.0000   $0.0000
 
  675784            
 
                    Item Note:  Kit for IDC-19 and IDC-20
 
                    Item Reference:  Definitized price included in Line
Item 0002
 
                    Item Unit Value:  $0.0000
                                        Value Code :  F
 
                    Ship This Item Only To:  See Attachment A120

             
 
  Quantity Ordered   Scheduled Delivery Date   Original Delivery Date
 
  1     14-MAR-06   14-NOV-05
 
  1   14-FEB-06   14-OCT-05

         
0059     2
  EA      1034-0632-001   VHA**10**093

PAM ASSEMBLY INSTALLATION KIT

                 
 
  HQ0006-01-C-0001/HQ0006-01-C-0001   DX-C9   $0.0000   $0.0000
 
  675784            
 
                    Item Note:  Kit for IDC-19 and IDC-20
 
                    Item Reference:   Definitized price included in Line
Item 0002
 
                    Item Unit Value:  $0.0000
                                        Value Code :  F
 
                    Ship This Item Only To:  See Attachment A120

                 
 
  Quantity Ordered   Scheduled Delivery Date   Original Delivery Date    
 
  1   14-FEB-06   14-OCT-05    
 
  1     14-MAR-06   14-NOV-05    
 
               

 



--------------------------------------------------------------------------------



 



                 
BOEING LOGO [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    30
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

         
0060      2
  EA      1034-0637-001   VHA**10**093

TPS CLOSEOUT INSTALLATION KIT

                 
 
  HQ0006-01-C-0001/HQ0006-01-C-0001   DX-C9   $0.0000   $0.0000
 
  675784            
 
                    Item Reference:  Definitized price included in Line
Item 0002
 
                    Item Unit Value:  $0.0000
                                        Value Code :  F
 
                    Ship This Item Only To:  See Attachment A120

                 
 
  Quantity Ordered   Scheduled Delivery Date   Original Delivery Date    
 
  1     14-MAR-06   14-OCT-05    
 
  1   14-FEB-06   14-NOV-05    
 
               

         
0061       2
  EA      1034-0638-001   VHA**10**093

EMPLACEMENT COMPONENTS INSTALLATION KIT

                 
 
  HQ0006-01-C-0001/HQ0006-01-C-0001   DX-C9   $0.0000   $0.0000
 
  675784            
 
                    Item Note:  Kits for IDC-19 and IDC-20
 
                    Item Reference:  Definitized price included in Line
Item 0002
 
                    Item Unit Value:  $0.0000
                                        Value Code :  F
 
                    Ship This Item Only To:  See Attachment A120

                 
 
  Quantity Ordered   Scheduled Delivery Date   Original Delivery Date    
 
  1   14-FEB-06   14-OCT-05    
 
  1     14-MAR-06   14-NOV-05    
 
               

 



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    31
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0062
    2     EA 1034-3600-001   VHA**10**093

                                  AVIONICS ASSEMBLY        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  BAM for IFT-19 and
IFT-20       Item Reference:  Definitized price included in Line Item 0002      
Item Unit Value:  $0.0000 Value Code:  F

             
 
  Quantity Ordered
 
1
1   Scheduled Delivery Date
 
15-FEB-06
15-MAR-06   Original Delivery Date
 
15-NOV-05
15-DEC-05

                 
0063
    2     EA 1034-0600-001   VHA**10**093

                                  OBV - VEHICLE ASSEMBLY        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Booster Stacks for
IFT-19 and IFT-20.       Item Reference:  Definitized price included in Line
Item 0002       Item Unit Value:  $0.0000 Value Code: F       Ship This
Item Only To:  See Attachment A120

             
 
  Quantity Ordered
 
1
1   Scheduled Delivery Date
 
15-DEC-05
06-JAN-06    





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    32
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0064
    2     EA 1034-0636-001   VHA**10**093

                                  ORDNANCE CLOSEOUT INSTALLATION KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kit for IFT-19 and
IFT-20       Item Reference:  Definitized price included in Line Item 0002      
Item Unit Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See
Attachment A120

             
 
  Quantity Ordered
 
1
1   Scheduled Delivery Date
 
15-DEC-05
16-JAN-06    

                 
0065
    2     EA 1034-0634-001   VHA**10**093

                                  SHROUD INSTALLATION KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kit for IFT-19 and
IFT-20       Item Reference:  Definitized price included in Line Item 0002      
Item Unit Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See
Attachment A120

             
 
  Quantity Ordered
 
1
1   Scheduled Delivery Date
 
15-DEC-05
16-JAN-06    





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    33
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0066
    2     EA 1034-0632-001   VHA**10**093

                                  PAM ASSEMBLY INSTALLATION KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kit for IFT-19 and
IFT-20       Item Reference:  Definitized price included in Line Item 0002      
Item Unit Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See
Attachment A120

             
 
  Quantity Ordered
 
1
1   Scheduled Delivery Date
 
15-DEC-05
16-JAN-06    

                 
0067
    2     EA 1034-0637-001   VHA**10**093

                                  TPS CLOSEOUT INSTALLATION KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kit for IFT-19 and
IFT-20       Item Reference:  Definitized price included in Line Item 0002      
Item Unit Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See
Attachment A120

             
 
  Quantity Ordered
 
1
1   Scheduled Delivery Date
 
15-DEC-05
16-JAN-06    





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    34
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0068
    2     EA 1034-0638-001   VHA**10**093

                                  EMPLACEMENT COMPONENTS INSTALLATION KIT      
 
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kit for IFT-19 and
IFT-20       Item Reference:  Definitized price included in Line Item 0002      
Item Unit Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See
Attachment A120

             
 
  Quantity Ordered
 
1
1   Scheduled Delivery Date
 
15-DEC-05
16-JAN-06    

                 
0069
    2     EA   VHA**10**093

                                  NON-TACTICAL EQUIPMENT INSTALL KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  NTE Kits for IFT-21
and IFT-25       Item Reference:  Definitized price included in Line Item 0002  
    Item Unit Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See
Attachment A120

             
 
  Quantity Ordered
 
1
1   Scheduled Delivery Date
 
15-DEC-05
16-JAN-06    





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    35
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0070
    1     EA   VHA**10**093

                                  DD254 SCG REVISION ORBITAL SCIENCES
CORPORATION        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000        
Item Note:  Item includes:  DD254/SCG Training and development of Orbital
internal SCG Users Guide. User’s Guide requires final review and concurrence by
Boeing Security Representative.

QA requirements do not apply to this line item.
      Item Reference:  Definitized price included in Line Item 0002      
Item Unit Value:  $0.0000 Value Code:  F       Period of
Performance:  06/07/2004 thru 06/06/2005       Ship This Item Only To:  See
Attachment A120

             
 
  Quantity Ordered
 
1
  Scheduled Delivery Date
 
06-JUN-05    

                 
0071
    8     EA 1034-3600-001   VHA**E0**088

                                  AVIONICS ASSEMBLY        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  BAM for TB-1 (IDC-1),
TB-2 (IDC-2), TB-3 (IDC-3), TB-4 (IDC-4), TB-5 (IDC-5), IDC-16, IDC-17, IDC-18  
    Item Reference:  Definitized price included in Line Item 0003      
Item Unit Value:  $0.0000 Value Code:  F

             
 
  Quantity Ordered
 
1
1
1
1
1
1
1
1   Scheduled Delivery Date
 
31-MAR-04
30-APR-04
28-MAY-04
30-JUN-04
15-JUL-04
15-JUN-05
15-JUL-05
15-AUG-05
   





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    36
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0072
    8     EA 1034-0600-001   VHA**E0**088

                                  OBV — VEHICLE ASSEMBLY        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Booster Stack for
TB-1 (IDC-1), TB-2 (IDC-2), TB-3 (IDC-3), TB-4 (IDC-4), TB-5 (IDC-5), IDC-16,  
                       IDC-17, IDC-18       Item Reference:  Definitized price
included in Line Item 0003       Item Unit Value:  $0.0000 Value Code:  F      
Ship This Item Only To:  See Attachment A120

             
 
  Quantity Ordered
 
1
1
1
1
1
1
1
1   Scheduled Delivery Date
 
30-APR-04
28-MAY-04
30-JUN-04
30-JUL-04
16-AUG-04
15-JUL-05
15-AUG-05
15-SEP-05    





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    37
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0073
    8     EA 1034-0636-001   VHA**E0**088

                                  ORDNANCE CLOSEOUT INSTALLATION KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kit for TB-1 (IDC-1),
TB-2 (IDC-2), TB-3 (IDC-3), TB-4 (IDC-4), TB-5 (IDC-5), IDC-16, IDC-17, IDC-18  
    Item Reference:  Definitized price included in Line Item 0003      
Item Unit Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See
Attachment A120

             
 
  Quantity Ordered
 
1
1
1
1
1
1
1
1   Scheduled Delivery Date
 
30-APR-04
28-MAY-04
30-JUN-04
30-JUL-04
16-AUG-04
15-JUL-05
15-AUG-05
15-SEP-05    





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    38
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0074
    8     EA 1034-0634-001   VHA**E0**088

                                  SHROUD INSTALLATION KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kit for TB-1 (IDC-1),
TB-2 (IDC-2), TB-3 (IDC-3), TB-4 (IDC-4), TB-5 (IDC-5), IDC-16, IDC-17, IDC-18  
    Item Reference:  Definitized price included in Line Item 0003      
Item Unit Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See
Attachment A120

             
 
  Quantity Ordered
 
1
1
1
1
1
1
1
1   Scheduled Delivery Date
 
30-APR-04
28-MAY-04
30-JUN-04
30-JUL-04
16-AUG-04
15-JUL-05
15-AUG-05
15-SEP-05    





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    39
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0075
    8     EA 1034-0632-001   VHA**E0**088

                                  PAM ASSEMBLY INSTALLATION KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kit for TB-1 (IDC-1),
TB-2 (IDC-2), TB-3 (IDC-3), TB-4 (IDC-4), TB-5 (IDC-5), IDC-16, IDC-17, IDC-18  
    Item Reference:  Definitized price included in Line Item 0003      
Item Unit Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See
Attachment A120

             
 
  Quantity Ordered
 
1
1
1
1
1
1
1
1   Scheduled Delivery Date
 
30-APR-04
28-MAY-04
30-JUN-04
30-JUL-04
16-AUG-04
15-JUL-05
15-AUG-05
15-SEP-05    





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    40
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0076
    8     EA 1034-0637-001   VHA**E0**088

                                  TPS CLOSEOUT INSTALLATION KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kit for TB-1 (IDC-1),
TB-2 (IDC-2), TB-3 (IDC-3), TB-4 (IDC-4), TB-5 (IDC-5), IDC-16, IDC-17, IDC-18  
    Item Reference:  Definitized price included in Line Item 0003      
Item Unit Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See
Attachment A120

             
 
  Quantity Ordered
 
1
1
1
1
1
1
1
1   Scheduled Delivery Date
 
30-APR-04
28-MAY-04
30-JUN-04
30-JUL-04
16-AUG-04
15-JUL-05
15-AUG-05
15-SEP-05    





--------------------------------------------------------------------------------



 



                 
BOEING LOGO [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    41
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

         
0077     8
  EA      1034-0638-001   VHA**E0**088

                          EMPLACEMENT COMPONENTS INSTALLATION KIT        
     HQ0006-01-C-001/HQ0006-01-C-0001
  DX-C9   $ 0.0000     $ 0.0000  
     675784
                   

      Item Note:  Kit for TB-1 (IDC-1), TB-2 (IDC-2), TB-3 (IDC-3), TB-4
(IDC-4), TB-5 (IDC-5), IDC-16, IDC-17, IDC-18

      Item Reference:  Definitized price included in Line Item 0003

      Item Unit Value:  $0.0000                     Value Code:  F

      Ship This Item Only To:  See Attachment A120

                  Quantity Ordered   Scheduled Delivery Date    
 
  1   30-APR-04    
 
  1   28-MAY-04    
 
  1   30-JUN-04    
 
  1   30-JUL-04    
 
  1   16-AUG-04    
 
  1   15-JUL-05    
 
  1   15-AUG-05    
 
  1   15-SEP-05    

         
0078      1
  LT   VHAP1H03*040

                                  CAPABILITIES ENHANCEMENTS                
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 111,009,433.0000     $ 111,009,433.0000  

      Item Note:  “Q” clauses are not applicable to this Line Item.

     Item Reference:  Cost Collection

      Item Unit Value:  $124,098,853.0000                     Value Code:  A

      Period of Performance:  02/04/2003 thru 07/31/2005

      Ship This Item Only To:  See Attachment A120

                  Quantity Ordered   Scheduled Delivery Date    
 
  1   29-JUL-05    

 



--------------------------------------------------------------------------------



 



                 
BOEING LOGO [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    42
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

         
0079      10
  EA      1034-3600-001   VHAP1H 03*040

                                  AVIONICS ASSEMBLY            
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $0.0000


     Item Note:  BAM for IDC-6, IDC-7, IDC-8, IDC-9, IDC-10, IDC-11, IDC-12,
IDC-13, IDC-14, IDC-15

     Item Reference:  Definitized price included in Line Item 0078

     Item Unit Value:  $0.0000 Value Code:  F

                  Quantity Ordered   Scheduled Delivery Date    
 
  1   16-AUG-04    
 
  1   15-SEP-04    
 
  1   15-OCT-04    
 
  1   15-NOV-04    
 
  1   14-DEC-04    
 
  1   14-JAN-05    
 
  1   14-FEB-05    
 
  1   14-MAR-05    
 
  1   15-APR-05    
 
  1   16-MAY-05    

 



--------------------------------------------------------------------------------



 



                 
BOEING LOGO [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    43
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

         
0080      10
  EA      1034-0600-001   VHAP1H03*040

                                  OBV - VEHICLE ASSEMBLY                
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000  

     Item Note:  Booster Stack for IDC-6, IDC-7, IDC-8, IDC-9, IDC-10, IDC-11,
IDC-12, IDC-13, IDC-14, IDC-15

     Item Reference:  Definitized price included in Line Item 0078

     Item Unit Value:  $0.0000 Value Code:  F

     Ship This item Only To:  See Attachment A120

                  Quantity Ordered   Scheduled Delivery Date    
 
  1   15-SEP-04    
 
  1   15-OCT-04    
 
  1   15-NOV-04    
 
  1   14-DEC-04    
 
  1   14-JAN-05    
 
  1   14-FEB-05    
 
  1   14-MAR-05    
 
  1   15-APR-05    
 
  1   16-MAY-05    
 
  1   14-JUN-05    

 



--------------------------------------------------------------------------------



 



                 
BOEING LOGO [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    44
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

         
0081      10
  EA      1034-0636-001  
VHAP1H03*040

                                  ORDNANCE CLOSEOUT INSTALLATION KIT            
   
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000  

     Item Note:  Kits for IDC-6, IDC-7, IDC-8, IDC-9, IDC-10, IDC-11, IDC-12,
IDC-13, IDC-14, IDC-15

     Item Reference:  Definitized price included in Line Item 0078

     Item Unit Value:  $0.0000 Value Code:  F

     Ship This Item Only To:  See Attachment A120

                  Quantity Ordered   Scheduled Delivery Date    
 
  1   15-SEP-04    
 
  1   15-OCT-04    
 
  1   15-NOV-04    
 
  1   14-DEC-04    
 
  1   14-JAN-05    
 
  1   14-FEB-05    
 
  1   14-MAR-05    
 
  1   15-APR-05    
 
  1   16-MAY-05    
 
  1   14-JUN-05    

 



--------------------------------------------------------------------------------



 



                 
BOEING LOGO [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    45
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

         
0082      5
  EA     1034-0634-001   VHAP1H03*040

                                  SHROUD INSTALLATION KIT                
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000  

     Item Note:  Kits for IDC-6, IDC-7, IDC-8, IDC-9, IDC-10

     Item Reference:  Definitized price included in Line Item 0078

     Item Unit Value:  $0.0000 Value Code:  F

     Ship This Item Only To:  See Attachment A120

                  Quantity Ordered   Scheduled Delivery Date    
 
  1   15-SEP-04    
 
  1   15-OCT-04    
 
  1   15-NOV-04    
 
  1   14-DEC-04    
 
  1   14-JAN-05    

 



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    46
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0083
    10     EA 1034-0632-001   VHAP1H03*040

                                  PAM ASSEMBLY INSTALLATION KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kits for IDC-6,
IDC-7, IDC-8, IDC-9, IDC-10, IDC-11, IDC-12, IDC-13, IDC-14, IDC-15      
Item Reference:  Definitized price included in Line Item 0078       Item Unit
Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See Attachment
A120

             
 
  Quantity Ordered
 
  Scheduled Delivery Date
 
 
 
  1     15-SEP-04  
 
  1     15-OCT-04  
 
  1     15-NOV-04  
 
  1     14-DEC-04  
 
  1     14-JAN-05  
 
  1     14-FEB-05  
 
  1     14-MAR-05  
 
  1     15-APR-05  
 
  1     16-MAY-05  
 
  1     14-JUN-05  



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    47
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0084
    10     EA 1034-0637-001   VHAP1H03*040

                                  TPS CLOSEOUT INSTALLATION KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kits for IDC-6,
IDC-7, IDC-8, IDC-9, IDC-10, IDC-11, IDC-12, IDC-13, IDC-14, IDC-15      
Item Reference:  Definitized price included in Line Item 0078       Item Unit
Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See Attachment
A120

             
 
  Quantity Ordered
 
  Scheduled Delivery Date
 
 
 
  1     15-SEP-04  
 
  1     15-OCT-04  
 
  1     15-NOV-04  
 
  1     14-DEC-04  
 
  1     14-JAN-05  
 
  1     14-FEB-05  
 
  1     14-MAR-05  
 
  1     15-APR-05  
 
  1     16-MAY-05  
 
  1     14-JUN-05  



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    48
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0085
    10     EA 1034-0638-001   VHAP1H03*040

                                  EMPLACEMENT COMPONENTS INSTALLATION KIT      
 
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Kits for IDC-6,
IDC-7, IDC-8, IDC-9, IDC-10, IDC-11, IDC-12, IDC-13, IDC-14, IDC-15      
Item Reference:  Definitized price included in Line Item 0078       Item Unit
Value:  $0.0000 Value Code:  F       Ship This Item Only To:  See Attachment
A120

             
 
  Quantity Ordered
 
  Scheduled Delivery Date
 
 
 
  1     15-SEP-04  
 
  1     15-OCT-04  
 
  1     15-NOV-04  
 
  1     14-DEC-04  
 
  1     14-JAN-05  
 
  1     14-FEB-05  
 
  1     14-MAR-05  
 
  1     15-APR-05  
 
  1     16-MAY-05  
 
  1     14-JUN-05  

                 
0086
    1     EA   VHA**10**093

                              1034-9622   OSC-TELEMETRY TEST        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Reference:  Definitized
price included in Line Item 0002.       Item Unit Value:  $0.0000 Value Code:  F
      Ship This Item Only To:  See Attachment A120

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
09-JUL-04    



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    49
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0087
    1     EA   VHA**10**093

                                  3.9.2 OSC-DVT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  “Q” clauses are not
applicable to this Line Item.       Item Reference:  Definitized price included
in Line Item 0002.       Item Unit Value:  $0.0000 Value Code:  F       Period
of Performance:    07/06/2004 thru 08/31/2004       Ship This Item Only
To:    See Attachment A120

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
31-AUG-04    

                 
0088
    1     LT   VHACP12**112

                                  OSC-CAPABILITY ENHANCEMENTS II PROPOSAL
PREPARATIO        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:    “Q” clauses are not
applicable to this Line Item.       Item Reference:    Cost Collection      
Item Unit Value:    $139,664.0000 Value Code:   A       Period of
Performance:     05/05/2004 thru 09/30/04       Ship This Item Only To:    See
Attachment A120

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
30-SEP-04    



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    50
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0089
    1     LT   VHAC3P0**002

                                  WBS 3.9.2 CAPABILITY ENHANCEMENT II-LONG LEAD
       
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000        
Item Note:  This Line Item value is reduced to $0 and all costs associated with
this Line Item are transferred to Line Item 0102 for definitization of CEII. “Q”
clauses are not applicable to this Line Item.
      Item Reference:  This Line Item value is reduced to $0       Item Unit
Value:  $0.0000 Value Code:  E       Period of Performance:  06/09/2004 thru
09/30/2004       Ship This Item Only To:  See Attachment A120

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
30-SEP-04    

                 
0090
    8     EA 1034-9606-002   VHA**10**093

                                  YOKE REDESIGN        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  “Q” clauses are not
applicable to this Line Item.       Item Reference:  Definitized $686,502
included in line item 0002       Item Unit Value:  $0.0000 Value Code:  G

             
 
  Quantity Ordered
 
8   Scheduled Delivery Date
 
28-FEB-05    



--------------------------------------------------------------------------------



 





                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    51
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING   FUNDED UNIT PRICE       FUNDED EXTENDED
PRICE         TRUE MANUFACTURER                    

                 
0091
    1     LT   VHA**E0**088

                                  OSC SUPPORT AT FT. GREELY        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 210,118.0000     $ 210,118.0000         Item Note:  “Q”
clauses are not applicable to this Line Item.       Item Unit
Value:  $210,118.0000 Value Code:  H       Period of Performance:  09/01/2004 —
10/08/2004       Ship This Item Only To:  See Attachment A120

         
 
  FREEFORM   SOW - INTEGRATION SUPPORT (6) Rev 00

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
08-OCT-04    

                 
0092
    1     EA 1034-9700-001   VHA**10**093

                                  ELECTRONIC INTERFACE SIMULATOR        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Reference:   Definitized
price included in Line Item 0002       Item Unit Value:  $0.0000 Value Code:  F
      Ship This Item Only To:  See Attachment A120

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
28-FEB-05    



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:   101018        REVISION:  89        Page   
52 of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0093
    1     LT   VHA**E0**088

                                  OSC SUPPORT AT FORT GREELY - GBI INTEGRATION  
     
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  “Q” clauses are not
applicable to this Line Item.       Item Reference:  Definitized price included
in Item 0003       Item Unit Value:   $ 0.0000 Value Code:   F       Period of
Performance:  09/03/04 thru 10/31/2004       Ship This Item Only To:  See
Attachment A120

         
 
  FREEFORM   SOW - INTEGRATION SUPPORT (4) Rev 00

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
29-OCT-04    

                 
0094
    1     EA P16M-22-116   VHA**10**093

                                  TVC SIMULATOR, STAGE 1        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Reference:  Definitized
price included in Line Item 0002       Item Unit Value:  $0.0000 Value Code:   F

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
30-AUG-04    

                 
0095
    2     EA 1034-0880-001   VHA**10**093

                                  NTE KIT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Reference:  Definitized
$3,504,766 included in item 0002       Item Unit Value:   $0.0000 Value Code:  
G

             
 
  Quantity Ordered
 
2   Scheduled Delivery Date
 
15-MAR-06   Original Delivery Date
 
15-NOV-05





--------------------------------------------------------------------------------



 





                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    53
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING   FUNDED UNIT PRICE       FUNDED EXTENDED
PRICE         TRUE MANUFACTURER                    

                 
0096
    1     EA   VHA**HO**040

                              N/A   OSC SUPPORT TO FT. GREELY        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 50,802.0000     $ 50,802.0000         Item Reference:  Not To
Exceed $50,802       Item Unit Value:   $50,802.0000 Value Code:  C       Period
of Performance:  10/13/2004 thru 11/08/2004       Ship This Item Only To:  See
Attachment A120       FREEFORM      SOW - INTEGRATION SUPPORT (3) Rev 00

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
08-NOV-04    

                 
0097
    2     EA 1034-1014-003   VHA**10**093

                                  TPS BOOT ASSEMBLY        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Reference:  Definitized
price included in Line Item 0002       Item Unit Value:   $0.0000 Value Code:  F
      Ship This Item Only To:  See Attachment A120

             
 
  Quantity Ordered
 
2   Scheduled Delivery Date
 
20-OCT-04    



--------------------------------------------------------------------------------



 





                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    54
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING   FUNDED UNIT PRICE       FUNDED EXTENDED
PRICE         TRUE MANUFACTURER                    

                 
0098
    2     EA 1034-1014-004   VHA**10**093

                                  TPS BOOT ASSEMBLY        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Reference:  Definitized
price included in Line Item 0002       Item Unit Value:  $0.0000 Value Code:   F
      Ship This Item Only To:  See Attachment A120

             
 
  Quantity Ordered
 
2   Scheduled Delivery Date
 
20-OCT-04    

                 
0099
    1     EA 1034-9600-002   VHA**10**093

                              REPAIR PER NC00200609   VLS (VERTICAL LIFTING
SLING)        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Reference:  Definitized
price included in Line Item 0002       Item Unit Value:  $0.0000 Value Code:  F

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
10-DEC-04    

                 
0100
    1     EA   VHA**10**093

                              NO HARDWARE   SURV STUDY/WBS 2.6 CLIN 0101
ENGINEER SUPPORT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Reference:  Definitized
Price included in item 0002       Item Unit Value:  $0.0000 Value Code:  F      
Period of Performance:  12/1/2004 — 02/28/2005

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
28-FEB-05    



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    55
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING   FUNDED UNIT PRICE       FUNDED EXTENDED
PRICE         TRUE MANUFACTURER                    

                 
0101
    1     EA   VHA**10**093

                                  OSC EXTENDED DATA REVIEW        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Reference:  Undefinitized
Price include initem 0002       Item Unit Value:  $0.0000 Value Code:  G      
Period of Performance:  02/2005 - 06/2006

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
30-JUN-06    

                 
0102
    12     EA   VHAC3P0**002

                                  TACTICAL VEHICLES - CE II        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Reference:  Undefinitized
Price included in Item 0103       Item Unit Value:  $0.0000 Value Code:  G      
Period of Performance:  8/17/2004 - 8/18/2006       Ship This Item Only To:  

See Attachment A120

             
 
  Quantity Ordered
 
1
2
2
1
1
1
1
1
1
1   Scheduled Delivery Date
 
12-JAN-06
10-FAB-06
10-MAR-06
10-APR-06
12-APR-06
10-MAY-06
11-MAY-06
09-JUN-06
12-JUN-06
10-JUL-06    





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    56
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0103
    1     LT   VHAC3PO**002

                                  TACTICAL VEHICLES - CE II        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 37,478,129.0000     $ 37,478,129.0000              
Item Reference:  Cost Collection       Item Unit Value:  $8,367,000.0000 Value
Code:  A

         

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
12-JAN-06    

                 
0104
    1     EA   VHA**MO**002

                                  SAASM GPS        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 3,234,000.0000     $ 3,234,000.0000              
Item Reference:  To be negotiated, Not-to-exceed $687,000       Item Unit
Value:  $687,000.0000 Value Code:  D       Period of Performance:  11/09/2004 -
01/31/2006       Ship This Item Only To:  See Attachment A120
                                             See Attachment A120

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
03-FEB-05    

                 
0105
    3     EA   VHA1**10**093

                              1034-9578-001   OSC TEST CABLES        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000               Item Reference:  Price
definitized under line item 0002       Item Unit Value:   Value Code:  A        
   

             
 
  Quantity Ordered
 
3   Scheduled Delivery Date
 
16-MAY-05





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    57
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0106
    3     EA   VHA**10**093

                              1039-9137-001   OSC TEST CABLES        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000               Item Reference:  Price
definitized under line item 0002       Item Unit Value:   Value Code:  A

         

             
 
  Quantity Ordered
 
3   Scheduled Delivery Date
 
15-APR-05    

                 
0107
    1     EA   VHAC3PO**002

                              PM&P FAST TRACK EFFORT   CE II-LOT 1 HARDWARE
MODIFICATIONS        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000              
Item Reference:  Undefinitized $2,658,000 include in item 0103       Item Unit
Value:  $0.0000 Value Code:  G             Ship This Item Only To:  See
Attachment A120
                                             See Attachment A120

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
30-DEC-05    

                 
0108
    1     EA   VHA**10**093

                                  OSC MIL STD 1901A COMPLIANCE        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000              
Item Reference:  Definitized $97,960 included in line item 0002       Item Unit
Value:  $0.0000 Value Code:         Period of Performance:  05/01/2005   thru  
06/30/2005            

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
30-JUN-05





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    58
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0109
    1     EA   VHA**10**093

                              HSV IIF/GDIIL   OSC INTEGRATION & TESTING SPT    
   
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000              
Item Reference:  Undefinitized $300,000 included in item 0002       Item Unit
Value:  $0.0000 Value Code:         Period of Performance:  01/01/2005   thru  
09/20/2006

         

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
20-SEP-06    

                 
0110
    1     EA   VHA**EO**088

                              GREELY/VAFB LDC INTEGRATION   OSC INTEGRATION &
TESTING SPT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000              
Item Reference:  Undefinitized $400,000 included in item 0003       Item Unit
Value:  $0.0000 Value Code:         Period of Performance:  01/01/2005   thru  
09/20/2006      

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
20-SEP-06    

                 
0111
    1     EA   VHA**H0**040

                              RTS/VAFB LAUNCH SITES   OSC INTEGRATION & TESTING
SPT        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000               Item Reference:  
Undefinitized $1,600,000 included in item 0078       Item Unit Value:  $0.0000
Value Code:         Period of Performance:  01/01/2005   thru   09/20/2006      
     

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
20-SEP-06





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    59
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0112
    1     EA   VHA**10**093

                              SHROUD TPS ENHANCEMENT PROGRAM   OSC TPS UPGRADE  
     
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000      
 
  SOW:  D744-214-75     SOW Rev:  New       Item Reference:  Undefinitized
$3,375,274 included in item 0002       Item Unit Value:  $0.0000 Value Code:    
    Period of Performance:  2/17/2005   thru   6/30/2005

         

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
30-JUN-05    

                 
0113
    1     EA   VHA**HO**040

                              SHROUD TPS ENHANCEMENT PROGRAM   OSC TPS UPGRADE  
-   CLIN 0401        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000      
 
  SOW:  D744-214-75     SOW Rev:  New       Item Reference:  Undefinitized
$466,909 included in item 0078       Item Unit Value:  $0.0000 Value Code:      
  Period of Performance:  2/17/2005   thru   6/30/2005      

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
30-JUN-05    

                 
0114
    1     EA   VHA**10**093

                              MRTF   TASK 8   OSC SPECIAL INSTRUMENTATION ON
IFT’S (GILSET 2)        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000        
 
  SOW:  MRTF8      SOW Rev:         Item Reference:  Undefinitized $1,960,000
included in item 0002       Item Unit Value:  $0.0000 Value Code:         Period
of Performance:  6/8/2005   thru   9/30/07            

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
28-SEP-07





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    60
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0115
    1     EA   VHA**10**093

                              MRTF TASK 13   OSC GTM NTE & SPECIAL
INSTRUMENTATION        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000      
 
  SOW:  MRTF13     SOW Rev:         Item Reference:  Undefinitized $1,392,000
included in item 0002       Item Unit Value:  $0.0000 Value Code:         Period
of Performance:  6/8/05   thru   9/30/06

         

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
29-SEP-06    

                 
0116
    1     EA   VHA**10**093

                              MRTF TASK 16   OSC MIL-STD-1540B STUDY (GILSET #6)
       
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000      
 
  SOW:  MRTF16     SOW Rev:         Item Reference:  Undefinitized $50,000
included in item 0002       Item Unit Value:   $0.0000 Value Code:        
Period of Performance:  6/8/05   thru   9/30/06      

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
29-SEP-06    

                 
0117
    1     EA   VHA**10**093

                                  3.9.2 OSC PALLET TEST        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000           Item Reference:  Definitized
$565,616 included in item 0002       Item Unit Value:  $0.0000 Value Code:      
  Period of Performance:  10-03 to 6/04            

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
23-JUN-04





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT
CONTINUATION   PURCHASE CONTRACT:  101018   REVISION:  89   Page    61 of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING      FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0118
    1     EA   VHA**10**093

                                  OSC SHROUD THERMAL SEPARATION TEST (T2-1)    
   
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:  SOW T2-1           SOW
Rev:                         Item Reference:  Undefinitized $1,300,000 included
in item 0002       Item Unit Value:  $0.0000 Value Code:         Period of
Performance:  6/13/05 thru 9/30/05

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
30-SEP-05    

                 
0119
    1     EA   VHA**10**093

                                  OSC CONVERT 14B TO HIFI GTM (T2-5)        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:  SOW T2-5          SOW
Rev:                         Item Reference:  Undefinitized $200,000 included in
item 0002       Item Unit Value:  $0.0000 Value Code:         Period of
Performance:  6/13/05 thru 9/30/06

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
29-SEP-06    

                 
0120
    1     EA   VHA**10**093

                                  OBV SIMULATOR FIDELITY UPGRADE (NAV SETS)    
   
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:  SOW T2-51          SOW
Rev:                         Item Reference:  Undefinitized $1,500,000 included
in item 0002       Item Unit Value:  $0.0000 Value Code:         Period of
Performance:  6/14/05 thru 9/30/06

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
29-SEP-06    

 



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT
CONTINUATION   PURCHASE CONTRACT:  101018   REVISION:  89   Page    62 of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING      FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0121
    1     EA   VHA**10**093

                                  BIT AND ABORT SOFTWARE STUDY UPDATE RQRD DOCS
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:  SOW T2-52          SOW
Rev:                         Item Reference:  Undefinitized $179,000 included in
item 0002       Item Unit Value:  $0.0000 Value Code:         Period of
Performance:  6/14/05 thru 9/30/06

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
29-SEP-06    

                 
0122
    1     EA   VHA**10**093

                                  OBV-3 MACH SWAP (DUAL FET MOD)        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:  SOW T2-54          SOW
Rev:                         Item Reference:  Undefinitized $50,000 included in
item 0002       Item Unit Value:  $0.0000 Value Code:         Period of
Performance:  6/14/05 thru 9/30/06

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
29-SEP-06    

                 
0123
    1     EA   VHA**10**093

                                  FIELD SITE MOTOR INSPECTIONS        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:  SOW T2-55          SOW
Rev:                         Item Reference:  Undefinitized $75,000 included in
item 0002       Item Unit Value:  $0.0000 Value Code:         Period of
Performance:  6/14/05 thru 9/30/06

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
29-SEP-06    

 



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT
CONTINUATION   PURCHASE CONTRACT:  101018   REVISION:  89   Page    63 of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING      FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0124
    1     EA   VHA**10**093

                                  OSC-CR125        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:  SOWCR125           SOW
Rev:                         Item Reference:  Definitized $508,526 included in
item 0002       Item Unit Value:  $0.0000 Value Code:         Period of
Performance:  7/05 thru 6/06

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
23-JUN-06    

                 
0125
    1     EA   VHA**10**093

                                  T3-4 RQMTS, TEST PLANNING AND PROCEDURES MODS
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:  T3-4)          SOW
Rev:  New                       Item Reference:  Undefinitized $30,000 included
in item 0002       Item Unit Value:  $0.0000 Value Code:         Period of
Performance:  7/1/05 — 9/30/07

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
24-JUN-05    

                 
0126
    1     EA   VHA**10**093

                                  T3-9 OBV MIL-STD 1540 DELTA QUALIFICATION    
   
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:  T3-9)          SOW
Rev:  New                       Item Reference:  Undefinitized $3,550,520
included in item 0002       Item Unit Value:  $0.0000 Value Code:         Period
of Performance:  7/1/05 — 9/30/07

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
24-JUN-05    

 



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT
CONTINUATION   PURCHASE CONTRACT:  101018   REVISION:  89   Page    64 of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING      FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0127
    1     EA   VHA**10**093

                                  T3-12 SIMULATION UPGRADES        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:  T3-12)           SOW
Rev:  New                       Item Reference:  Undefinitized $801,499 included
in item 0002       Item Unit Value:  $0.0000 Value Code:         Period of
Performance:  7/1/05 — 9/30/07

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
24-JUN-05    

                 
0128
    1     EA   VHA**10**093

                                  T3-15 MOTOR STATIC FIRE        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:  T3-15)          SOW
Rev:     New                       Item Reference:  Undefinitized $1,813,259
included in item 0002       Item Unit Value:  $0.0000 Value Code:         Period
of Performance:  7/1/05 — 9/30/07

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
24-JUN-05    

                 
0129
    1     EA   VHA**10**093

                                  T3-20 GT-1 USING GTM-5 AT RTS        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:  T3-20)          SOW
Rev:  New                       Item Reference:  Undefinitized $313,206 included
in item 0002       Item Unit Value:  $0.0000 Value Code:         Period of
Performance:  7/1/05 — 9/30/07

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
24-JUN-05    

 



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT
CONTINUATION   PURCHASE CONTRACT:  101018   REVISION:  89   Page    65 of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING      FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0130
    1     EA   VHA**10**093

                                  T3-22 GT-2 USING GTM-5        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:  T3-22)          SOW
Rev:  New                       Item Reference:  Definitized $202,035 included
in item 0002       Item Unit Value:  $0.0000 Value Code:         Period of
Performance:  7/1/05 — 9/30/07

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
24-JUN-05    

                 
0131
    1     EA   VHA**10**093

                                  T3-23 FT-2 FROM VAFB        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:  T3-23)          SOW
Rev:  New                       Item Reference:  Undefinitized $22,032 included
in item 0002       Item Unit Value:  $0.0000 Value Code:         Period of
Performance:  7/1/05 — 9/30/07

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
24-JUN-05    

                 
0132
    1     EA   VHAP1H03*040

                                  OSC MRTF T3-17 GTM NEED FOR VAFB        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:  T3-17)          SOW
Rev:  New                       Item Reference:  Undefinitized $1,129,538
included in item 0078       Item Unit Value:  $0.0000 Value Code:         Period
of Performance:  7/1/05 — 9/30/07

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
24-JUN-05    



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    66
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0133
    1     EA   VHAP1H03*040

                                  OSC MRTF T3-18-GTM-4 (INERT MOTORS) FOR GDIL  
   
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:  T3-18)      SOW Rev:  New  
    Item Reference:  Undefinitized $206,170 included in item 0078      
Item Unit Value:  $0.0000 Value Code:         Period of Performance:  7/1/05 —
9/30/07

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
24-JUN-05    

                 
0134
    1     EA   VHA**10**093

                              PHASE 1   OSC PATHFINDER        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000                              
SOW:  PATH1      SOW Rev:  New         Item Reference:  Undefinitized $42,800
included in item 0002       Item Unit Value:  $0.0000 Value Code:         Period
of Performance:  7/01/05 — 9/20/05  

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
24-JUN-05    

                 
0135
    1     EA   VHA**10**093

                              PHASE 2   OSC - PATHFINDER PHASE        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000                              
SOW:  PATH2      SOW Rev:  New         Item Reference:  Undefinitized $55,600
included in item 0002       Item Unit Value:  $0.0000 Value Code:         Period
of Performance:  7/15/05 — 9/30/05

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
08-JUL-05    



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    67
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0136
    1     EA   VHA**10**093

                                  OSC STEP CLAM TEST        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:  D744-214-75      SOW
Rev:  A       Item Reference:  Undefinitized $700,000 included in item 0002    
  Item Unit Value:  $0.0000 Value Code:         Period of Performance:  7/15/05
— 12/01/05

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
08-JUL-05    

                 
0137
    1     EA   VHA**13**070

                                  OSC SAFE & ARM DEVICES (PACSCI)        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000                                
Item Reference:  Undefinitized $120,000 included in item 0137       Item Unit
Value:  $120,000.0000 Value Code:  A       Period of Performance:  7/15/05 —
10/31/05  

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
08-JUL-05    



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    68
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0138
    1     EA   VHA**10**093

                                  OSC TVC HYDRAULIC        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:   Seller shall provide
onsite support, labor and parts associated with the Repair/Rework to the LDC-9
TVC hydraulic                           leak at Ft. Greely as documented in NCR
# 00202929.       Item Reference:   Undefinitized $88,000 included in item 0002
      Item Unit Value:  $0.0000 Value Code:         Period of
Performance:  6/30/05 — 9/30/05        
Ship This Item Only To:  See Attachment A120
See Attachment A120

         

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
23-JUN-05    

                 
0139
    5     EA   VHAP1H03*040

                              1034-0634-002   OSC- CAPABILITY ENHANCEMENT      
 
 
  HQ0006-01-C-0001/HQ0006-01-C-0001   DX-C9   $ 0.0000     $ 0.0000        
Item Note:  Kits for IDC-11, IDC-12, IDC-13, IDC-14, IDC-15      
Ship This Item Only To:  See Attachment A120
See Attachment A120

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
14-OCT-05   Original Delivery Date
 
    1   15-FEB-06   18-NOV-05     1   16-MAR-05   16-DEC-05     1   20-APR-06  
20-JAN-06     1   17-MAY-06   17-FEB-06  





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    69
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0140
    1     EA   VHA**10**093

                                              CORK REPAIR AT FT. GREELY LDC 1, 2
AND 6 CLIN0101        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000           Item Reference:   Undefinitized
$84,000 included in item 0002       Item Unit Value:  $0.0000 Value Code:      
  Period of Performance:  8/29/05 — 9/30/07

         

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
22-AUG-05    

                 
0141
    1     EA   VHA**10**093

                                  PRE-STEP RAIN EROSION TESTING        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000           Item Reference:   Definitized
$57,490 included in item 0002       Item Unit Value:  $0.0000 Value Code:      
  Period of Performance:  8/29/05 — 9/30/07

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
22-AUG-05    

                 
0142
    1     EA   VHA**10**093

                                  DGT REPAIR        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000           Item Reference:   Definitized
$10,993 included in item 0002       Item Unit Value:  $0.0000 Value Code:      
  Period of Performance:  9/15/05 — 9/30/07

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
08-SEP-05    





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    70
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0143
    11     EA   VHA**13**199

                                  GMD GBI PROCUREMENT OF NON-SAASM SIGI?S      
 
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Reference:   Definitized
$694,327 included in item 0143       Item Unit Value:  $694,327.0000 Value
Code:         Period of Performance:  9/16/05 — 9/30/07

         

             
 
  Quantity Ordered
 
11   Scheduled Delivery Date
 
09-SEP-05    

                 
0144
    1     EA   VHA**10**093

                         
 
  T4-28 GDIL TESTING USING GTM-4
HQ0006-01-C-0001/HQ0006-01-C-0001
675784   OSC MRTF T4
                        DX-C9   $ 0.0000     $ 0.0000         SOW:  
T4-28           SOW Rev:  New       Item Reference:   Undefinitized $813,540
included in item 0002       Item Unit Value:  $0.0000 Value Code:         Period
of Performance:  8/29/05 — 9/30/07

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
22-AUG-05    



                 
0145
    1     EA   VHA**10**093

                         
 
  T4 -33 GTM-2 AT FGA
HQ0006-01-C-0001/HQ0006-01-C-0001
675784   OSC MRTF T4
                        DX–C9   $ 0.0000     $ 0.0000         SOW:  
T4-33           SOW Rev:  New       Item Reference:   Undefinitized $56,925
included in item 0002       Item Unit Value:  $0.0000 Value Code:         Period
of Performance:  8/29/05 — 9/30/07

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
29-AUG-05    



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    71
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0146
    1     EA   VHA**10**093

                              T4-34 NTE FOR GDIL   OSC MRTF T4        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:  
T4-34                    SOW Rev:  New       Item Reference:   Undefinitized
$784,471 included in item 0002       Item Unit Value:  $0.0000 Value Code:      
  Period of Performance:   8/29/05  —  9/30/07

         

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
29-AUG-05    

                 
0147
    1     EA   VHA**10**093

                                OSC-MRTF T3 GTM INERT MOTOR REQUIREMENT CHANGE
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000        
Item Note:   Procurement of inert S/As, frangible rail set and frangible joints.
Also includes additional charge to convert flight motors to inert. Applies to
GTM-2 and GTM-3.
      Item Reference:   Undefinitized $560,000 included in item 0002      
Item Unit Value:  $0.0000 Value Code:         Period of Performance:  
8/4/05  —  9/30/07

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
28-JUL-05    



                 
0148
    1     EA   VHA**10**093

                                  OSC CORP-LDC THREAT IMPLEMENTATION (ECP 168)
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:  
LDCSOW                    SOW Rev:  New       Item Reference:   Undefinitized
$352,324 included in item 0002       Item Unit Value:  $0.0000 Value Code:      
  Period of Performance:   7/1/05  —  9/30/07

         

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
24-JUN-05    



--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    72
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0149
    1     EA   VHA**10**093

                                  OSC PM&P PIND INITIAL AUTHORIZATION        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:   PM&P/PIND             SOW
Rev:  New       Item Reference:   Undefinitized $100,000 included in item 0002  
    Item Unit Value:  $0.0000 Value Code:         Period of
Performance:  6/28/05 — 10/31/05

         

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
21-JUN-05    

                 
0150
    1     EA   VHA**10**093

                                  ECU VOLTAGE TESTING        
 
HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000       Item Note:   Perform additional
testing and gather test data in the current GMD silo configuration with power
supply voltage     increases to 80V. Evaluate data and provide assessment of
increased voltage. Tests will be performed at 40V, 50V, 60V, 70V and 80V.    
Item Reference:  Definitized $8,932 included in Item 0002     Item Unit
Value:  $0.0000           Value Code:         Period of Performance:  9/6/05 —
9/30/07

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
30-AUG-05    





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    73
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0151
    1     EA   VHAP1H03*040

                                  MRTF ? GSE FOR GTM 4        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000        
Item Note:   Add to MRTF Task T3-18 for GTM-4:  One (1) set of Vehicle support
Chocks required for permanent storage of the   vehicle. Chocks (1 set) - P/N
83344J00727 (2), 83344J00728 (1) and 83344J00729 (1).
      Item Reference:  Undefinitized $35,459 included in item 0078      
Item Unit Value:  $0.0000 Value Code:         Period of performance:  9/19/05 —
9/30/07

         

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
12-SEP-05    

                 
0152
    1     EA   VHA**10**093

                                  MRTF ? GSE FOR GTM 2, 3 & 5        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         SOW:  GSEGTM235      SOW
Rev:  New       Item Reference:  Undefinitized $256,452 included in item 0002  
    Item Unit Value:  $0.0000 Value Code:         Period of
performance:  9/19/05 — 9/30/07

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
12-SEP-05    





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    74
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0153
    1     LT   VHA**10**093

                                  LONG LEAD MATERIAL 4 OBVS        
 
HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000      
Item Note:  Seller is authorized to procure for 4 OBV boost vehicles Nozzle
Manufacturing materials and effort, Adapter and Bearing Ring Forgings to support
Case Manufacturing, Case Forging, Nozzle Forging, Attachment Ring Forging and
Flexsel Forging.
   
Item Reference:  Undefinitized $3,600,000 included in item 0002
    Item Unit Value:  $0.0000                          Value Code:       Period
of Performance:  11/17/05 — 5/01/06  

         

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
01-MAY-06    

                 
0154
    1     EA   VHA**12**385

                                              CRS-125 TEST EQUIPMENT REPAIR    
   
 
HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000      
Item Note:  This test rack is used in the qualification and acceptance testing
of the CR-125’s for both the OBV’s and BV+’s. This requires the return of the
test rack back to full up condition with repairs to the signal generator and
power supply and raplaces the printer.
    Item Reference:  The $13,500 is undefinitized     Item Unit
Value:  $13,500.0000 Value Code:       Period of
Performance:  01/15/2006 — 02/15/2006

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
10-OCT-05    





--------------------------------------------------------------------------------



 



                 
(BOEING LOGO) [w16989w1698900.gif]
  PURCHASE CONTRACT     
CONTINUATION   PURCHASE CONTRACT:  101018        REVISION:  89        Page    75
of 75

                                      ITEM   QUANTITY   UM   PART NUMBER        
      PROJECT CCN
 
      VENDOR P/N           DESCRIPTION                         CUSTOMER / PRIME
CONTRACT NUMBER       PRIORITY RATING        FUNDED UNIT PRICE       FUNDED
EXTENDED PRICE         TRUE MANUFACTURER                    

                 
0155
    1     EA   VHA**10**093

                                  SHROUD TEST FOR 6 DOF        
 
  HQ0006-01-C-0001/HQ0006-01-C-0001
675784   DX-C9   $ 0.0000     $ 0.0000         Item Note:  Perform Shroud Test
for 6 Degrees of Freedom       Item Reference:  Definitized $600,000 included in
item 0002       Item Unit Value:   $0.0000 Value Code:         Period of
Performance:  10/5/05 — 9/30/07

         

             
 
  Quantity Ordered
 
1   Scheduled Delivery Date
 
28-SEP-05    

